DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 06/26/2020. Claims 1-27 are pending in this application. Claims 1-5 and 13-27 have been amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “an expansion mechanism” in claim 1 has been interpreted as “an indoor expansion valve”.
The limitation “a decompression mechanism” in claim 1 has been interpreted as “an outdoor expansion valve”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Higashiiue et al. (10,883,745).
Regarding claim 1, Higashiiue discloses a refrigeration cycle using a refrigerant which is a flammable refrigerant and which contains at least 1,2-difluoroethylene (HFO-It has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987)), comprising: 
a compressor (11); 
a heat-source-side heat exchanger (14); 
an expansion mechanism (13); 
a use-side heat exchanger (12); and 
a decompression mechanism (80) that decompresses, between an inlet (an inlet of heat exchanger 43) and an outlet (an outlet of heat exchanger 42) of the heat-source-side heat exchanger (14; see figure 2), the mixed refrigerant flowing through the heat-source-side heat exchanger (14) that functions as an evaporator (the heat source side heat exchanger 14 functions as an evaporator when the cycle operates in heating operation).

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Fukushima et al. (WO2012/157765A1).
Regarding claim 1, Higashiiue discloses a refrigeration cycle using a refrigerant which is a flammable refrigerant, comprising: 
a compressor (11); 
a heat-source-side heat exchanger (14); 
an expansion mechanism (13); 
a use-side heat exchanger (12); and 

However, Higashiiue fails to disclose the refrigerant which contains at least 1,2-difluoroethylene (HFO-1132(E)).
Fukushima teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (abstract).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Higashiiue to substitute the refrigerant of Higashiiue with the claim refrigerant as working fluid for a refrigeration system as taught by Fukushima in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B). 
Regarding claim 2, Higashiiue discloses the decompression mechanism (80) decompresses the refrigerant flowing through the heat-source-side heat exchanger (14) in accordance with a temperature gradient of the refrigerant (Col. 5, lines 56-67).
Regarding claim 3, Higashiiue discloses the heat-source-side heat exchanger (14) includes a first heat exchange section (42) and a second heat exchange section (43), and the decompression mechanism (80) is disposed between the first heat exchange section (42) and the second heat exchange section (43; see figure 2).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Fukushima as applied to claim 1 above and further in view of Taira et al. (2007/0209373).
Regarding claim 4, Higashiiue discloses the use-side heat exchanger is disposed in a use unit (22; see figure 1). 
However, Higashiiue fails to disclose the use-side heat exchanger includes a third heat exchange section located on a front-surface side of the use unit, and a fourth heat exchange section located on a rear-surface side of the use unit, an upper portion of the fourth heat exchange section is located near an upper portion of the third heat exchange section, the third heat exchange section extends obliquely downward from the upper portion thereof toward the front-surface side of the use unit, the fourth heat exchange section extends obliquely downward from the upper portion thereof toward the rear-surface side of the use unit, and a capacity of a refrigerant flow path of the third heat exchange section is larger than a capacity of a refrigerant flow path of the fourth heat exchange section.
Taira teaches a refrigeration cycle comprising a use-side heat exchanger (20) which is disposed in a use unit (2) and which includes a third heat exchange section  located on a front-surface side of the use unit, and a fourth heat exchange section located on a rear-surface side of the use unit, an upper portion of the fourth heat exchange section is located near an upper portion of the third heat exchange section, the third heat exchange section extends obliquely downward from the upper portion thereof toward the front-surface side of the use unit, the fourth heat exchange section 

    PNG
    media_image1.png
    835
    716
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle of Higashiiue to incorporate the claimed structure of the use side heat exchanger as taught by Taira in order to provide surrounding distribution of the heat exchanger .  

Claim 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Ueno et al. (2017/0138642).
Regarding claim 1, Higashiiue discloses a refrigeration cycle using a refrigerant which is a flammable refrigerant, comprising: 
a compressor (11); 
a heat-source-side heat exchanger (14); 
an expansion mechanism (13); 
a use-side heat exchanger (12); and 
a decompression mechanism (80) that decompresses, between an inlet (an inlet of heat exchanger 43) and an outlet (an outlet of heat exchanger 42) of the heat-source-side heat exchanger (14; see figure 2), the mixed refrigerant flowing through the heat-source-side heat exchanger (14) that functions as an evaporator (the heat source side heat exchanger 14 functions as an evaporator when the cycle operates in heating operation).
However, Higashiiue fails to disclose the refrigerant which contains at least 1,2-difluoroethylene (HFO-1132(E)).
Ueno teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0023], [0037]-[0039] and [0047]).
MPEP 2143 section B).
Regarding claim 5, Higashiiue discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)), trifluoroethylene (HFO-1123), and 2,3,3,3-tetrafluoro-1-propene (R1234yf) (paragraphs [0023], [0037]-[0039] and [0047], Ueno).

Claim 1 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Higashiiue in view of Okamoto et al. (2018/0051198).
Regarding claim 1, Higashiiue discloses a refrigeration cycle using a refrigerant which is a flammable refrigerant, comprising: 
a compressor (11); 
a heat-source-side heat exchanger (14); 
an expansion mechanism (13); 
a use-side heat exchanger (12); and 
a decompression mechanism (80) that decompresses, between an inlet (an inlet of heat exchanger 43) and an outlet (an outlet of heat exchanger 42) of the heat-source-side heat exchanger (14; see figure 2), the mixed refrigerant flowing through the heat-source-side heat exchanger (14) that functions as an evaporator (the heat source side 
However, Higashiiue fails to disclose the refrigerant which contains at least 1,2-difluoroethylene (HFO-1132(E)).
Okamoto teaches a refrigeration cycle apparatus comprises a refrigerant containing at least 1,2-difluoroethylene enclosed in the refrigerant circuit (paragraphs [0014], item [8], line 4).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the refrigeration cycle apparatus of Higashiiue to substitute the refrigerant of Higashiiue with the claim refrigerant as working fluid for a refrigeration system as taught by Okamoto in order to obtain a predictable result which to perform heat transfer for the system while lowering the global warming (GWP); (see MPEP 2143 section B).
Regarding claim 13, Higashiiue as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraphs [0068]-[0069] and [0116], Okamoto), and 
the refrigerant comprises 62.0 mass% to 72.0 mass% of HFO-1132(E) based on the entire refrigerant (paragraph [0116], Okamoto).
Regarding claim 14, Higashiiue as modified discloses the refrigerant comprises trans-i,2-difluoroethylene (HFO-1132(E)) and trifluoroethylene (HFO-1123) in a total amount of 99.5 mass% or more based on the entire refrigerant (paragraph [0087], Okamoto). 
MPEP 2144.05 section II-A). 

Double Patenting
Claims 1-27 of this application is patentably indistinct from claims 1-27 of Application No. 16/954,973. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-27 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-27 of copending Application No. 16/954,973 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763